Exhibit 10.16

 

BOINGO WIRELESS, INC.

10960 WILSHIRE BLVD., SUITE 800
LOS ANGELES, CA 90024

 

April 22, 2013

 

Nick Hulse

 

Dear Nick:

 

Boingo Wireless, Inc. (the “Company”) is pleased to offer you employment on the
following terms. This letter agreement (the “Agreement”) will become effective
May 1, 2013 (the “Effective Date”).

 

1.                                 Position. Your title and position with the
Company will be President, and you will report to the Chief Executive Officer.
This is a full-time position and your place of employment will be our
headquarters in Los Angeles. While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this Agreement, you confirm to the Company that you have
no contractual commitments or other legal obligations that would prohibit you
from performing your duties for the Company.

 

2.                                 Compensation. Beginning on the Effective
Date, your annual base salary will be $325,000 per year, payable in accordance
with the Company’s standard payroll schedule. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time. In addition, you will be eligible for a cash-incentive bonus
for each fiscal year of the Company. The bonus (if any) will be awarded based on
objective or subjective criteria established and approved by the Compensation
Committee of the Board. Your target bonus will be equal to 75% of your annual
base salary, measured as of the last day of each fiscal year, pro-rated for
services rendered in 2013. Any bonus for a fiscal year will be paid within
21/2 months after the close of that fiscal year, but only if you are still
employed by the Company at the time of payment. The determinations of the
Compensation Committee with respect to your bonus will be final and binding. In
addition, subject to the approval of the Company’s Board of Directors or its
Compensation Committee, you will be granted an option (the “Option”) to purchase
250,000 shares of the Company’s Common Stock and restricted stock units covering
50,000 shares of the Company’s Common Stock (the “RSU”). The exercise price per
share of the Option will be no less than the fair market value of a share of the
Company’s Common Stock on the date of grant. The Option and RSU will be subject
to the terms and conditions applicable to options and restricted stock units
granted under the Company’s 2011 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option and Stock Unit Agreements.

 

3.                                 Employee Benefits. As a regular employee of
the Company, you will be eligible to participate in the Company’s standard
employee benefits programs, as such are in effect from time to time. In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

 

--------------------------------------------------------------------------------


 

4.                                 Payments Upon Termination. If your employment
with the Company terminates other than as set forth in Section 5 below, then
(a) all vesting will cease immediately with respect to your then-outstanding
Equity Awards and (b) the only amounts payable to you by the Company will be
(i) any unpaid base salary due for periods prior to the date of termination of
your employment and (ii) any accrued but unused vacation through such
termination date. Such payments, if any, will be made promptly upon termination
and within the period of time mandated by law.

 

5.                                 Severance Benefits.

 

(a)                            General. If you are subject to an Involuntary
Termination, then you will be entitled to the benefits described in this
Section 5. However, you will not be entitled to any of the benefits described in
this Section 5 unless you have (i) returned all Company property in your
possession, (ii) resigned as a member of the Board and of the boards of
directors of all of the Company’s subsidiaries, to the extent applicable, and
(iii) executed a general release of all claims that you may have against the
Company or persons affiliated with the Company, substantially in the form
attached hereto as Exhibit A (the “Release”). You must execute and return the
release on or before the date specified by the Company in the Release (the
“Release Deadline”). The Release Deadline will in no event be later than fifty
(50) days after your Separation. If you fail to return the Release on or before
the Release Deadline, or if you revoke the Release, then you will not be
entitled to the benefits described in this Section 5.

 

Notwithstanding the foregoing, the Company may immediately discontinue all
benefits or revoke any vesting acceleration described in this Section 5 (in
addition to pursuing all other legal and equitable remedies) if you breach the
Employee Inventions and Confidentiality Agreement or the Mutual Agreement to
Arbitrate Claims between you and the Company that you previously signed
(collectively, the “Confidentiality Agreement”), a copy of which is attached
hereto as Exhibit B, the terms of Section 7 below or any other material
agreement with the Company that by its terms continues in force following your
Separation.

 

(b)                            Termination Not in Connection With Change in
Control. Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination either prior to a Change in Control or
more than twelve (12) months after a Change in Control, then you will be
entitled to the following:

 

(i)                                                   Salary Continuation. The
Company will continue to pay your base salary for a period beginning on the day
after your Separation and ending on the date twelve (12) months after your
Separation. Your base salary will be paid at the rate in effect at the time of
your Separation and in accordance with the Company’s standard payroll
procedures. Subject to the Company’s having first received an effective Release
pursuant to Section 5(a) above, the salary continuation payments will commence
within sixty (60) days after your Separation and, once they commence, will
include any unpaid amounts accrued from the date of your Separation. However, if
the sixty (60)-day period described in the preceding sentence spans two calendar
years, then the payments will in any event begin in the second calendar year.

 

2

--------------------------------------------------------------------------------


 

(ii)                                                     Accrued Bonus. The
Company will pay you a lump sum equal to your annual target bonus in the year of
your Separation, pro-rated based on the number of days that you are employed
during the year of your Separation. Subject to the Company’s having first
received an effective Release pursuant to Section 5(a) above, such payment will
be made within sixty (60) days after your Separation; however, if such sixty
(60)-day period spans two calendar years, then the payment will be made in the
second calendar year.

 

(iii)                                                  Additional Payment in
Lieu of Health Benefit. The Company will pay you a lump sum amount equal to the
product of (A) twelve (12) and (B) the monthly amount the Company was paying on
behalf of you and your eligible dependents pursuant to the Company’s health
insurance plans in which you or your dependents were participants as of the day
of your Separation. Subject to the Company’s having first received an effective
Release pursuant to Section 5(a) above, such payment will be made within sixty
(60) days after your Separation; however, if such sixty (60)-day period spans
two calendar years, then the payment will be made in the second calendar year.

 

(iv)                                                 Equity Acceleration. You
will receive twelve (12) months of vesting credit under your then-outstanding
Equity Awards; provided, however, that in the event acceleration of the
settlement or distribution date of an award would result in additional taxes and
penalties under Section 409A of the Code, then the vesting of such award shall
accelerate but settlement or distribution of award shares (or cash, if
applicable) shall occur on the date(s) specified in the agreement governing the
award.

 

(c)                             Termination in Connection With Change in
Control. Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination within twelve (12) months following a
Change in Control, then you will be entitled to the following:

 

(i)                                                        Salary Continuation.
The Company will continue to pay your base salary for a period beginning on the
day after your Separation and ending on the date twelve (12) months after your
Separation. Your base salary will be paid at the rate in effect at the time of
your Separation and in accordance with the Company’s standard payroll
procedures. Subject to the Company’s having first received an effective Release
pursuant to Section 5(a) above, the salary continuation payments will commence
within sixty (60) days after your Separation and, once they commence, will
include any unpaid amounts accrued from the date of your Separation. However, if
the sixty (60)-day period described in the preceding sentence spans two calendar
years, then the payments will in any event begin in the second calendar year.

 

(ii)                                                     Target Bonus. The
Company will pay you a lump sum equal to your annual target bonus in the year of
your Separation. Subject to the Company’s having first received an effective
Release pursuant to Section 5(a) above, such payment will be made within sixty
(60) days after your Separation; however, if such sixty (60)-day

 

3

--------------------------------------------------------------------------------


 

period spans two calendar years, then the payment will be made in the second
calendar year.

 

(iii)                                                  Additional Payment in
Lieu of Health Benefit. The Company will pay you a lump sum amount equal to the
product of (A) twelve (12) and (B) the monthly amount the Company was paying on
behalf of you and your eligible dependents pursuant to the Company’s health
insurance plans in which you or your dependents were participants as of the day
of your Separation. Subject to the Company’s having first received an effective
Release pursuant to Section 5(a) above, such payment will be made within sixty
(60) days after your Separation; however, if such sixty (60)-day period spans
two calendar years, then the payment will be made in the second calendar year.

 

(iv)                                                 Equity Acceleration. You
will receive full vesting credit under your then-outstanding Equity Awards;
provided, however, that in the event acceleration of the settlement or
distribution date of an award would result in additional taxes and penalties
under Section 409A of the Code, then the vesting of such award shall accelerate
but settlement or distribution of award shares (or cash, if applicable) shall
occur on the date(s) specified in the agreement governing the award.

 

6.                                 Limitation on Payments.

 

(a)                            Scope of Limitation. This Section 6 will apply
only if the accounting firm serving as the Company’s independent public
accountants immediately prior to a Change in Control (the “Accounting Firm”)
determines that the after-tax value of all Payments (as defined below) to you
under Section 5 of this Agreement, taking into account the effect of all
federal, state and local income taxes, employment taxes and excise taxes
applicable to you (including the excise tax under Section 4999 of the Code),
will be greater after the application of this Section 6 than it was before the
application of this Section 6. If this Section 6 applies, it will supersede any
contrary provision of this Agreement. For purposes of this Section 6, the term
“Company” will also include affiliated corporations to the extent determined by
the Accounting Firm in accordance with Section 280G(d)(5) of the Code.

 

(b)                            Basic Rule. In the event that the Accounting Firm
determines that any payment or transfer by the Company to or for your benefit (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 280G
of the Code and pursuant to the regulations thereunder, then provided that
Subsection (a) results in applicable of this Section 6, the aggregate present
value of all Payments will be reduced (but not below zero) to the Reduced
Amount. For purposes of this Section 6, the “Reduced Amount” will be the amount,
expressed as a present value, which maximizes the aggregate present value of the
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.

 

(c)                             Reduction of Payments. If the Accounting Firm
determines that any Payment would be nondeductible by the Company because of
Section 280G of the Code, and if none of the Payments is subject to Section 409A
of the Code, then the reduction will occur in the

 

4

--------------------------------------------------------------------------------


 

manner you elect in writing prior to the date of payment; provided, however,
that if the manner elected by you pursuant to this sentence could in the opinion
of the Company result in any of the Payments becoming subject to Section 409A of
the Code, then the following sentence will instead apply. If any Payment is
subject to Section 409A of the Code, or if you fail to elect an order under the
preceding sentence, then the reduction will occur in the following order:
(i) cancellation of acceleration of vesting of any Equity Awards for which the
exercise price (if any) exceeds the then-fair market value of the underlying
Stock; (ii) reduction of cash payments (with such reduction being applied to the
payments in the reverse order in which they would otherwise be made (that is,
later payments will be reduced before earlier payments)); and (iii) cancellation
of acceleration of vesting of Equity Awards not covered under (i) above;
provided, however, that in the event that acceleration of vesting of Equity
Awards is to be cancelled, such acceleration of vesting will be cancelled in the
reverse order of the date of grant of such Equity Awards (that is, later Equity
Awards will be canceled before earlier Equity Awards).

 

(d)                           Fees of Accounting Firm and Required Data. The
Company will pay all fees, expenses and other costs associated with retaining
the Accounting Firm for the purposes described in this Section 6. You and the
Company will provide to the Accounting Firm all data in the Company’s possession
or under its control that the Accounting Firm reasonably requires for the
purposes described in this Section 6.

 

7.                                 Further Obligations to the Company.

 

(a)                            General. You acknowledge your obligations under,
and agree to comply with, all applicable laws and all Company policies in effect
at all times and from time to time during your employment with the Company. You
further acknowledge and agree that such applicable laws or policies may relate
to the general terms of your employment with the Company or to a specific
component of your compensation. By way of example, such applicable laws or
policies may include any Company recoupment or clawback policy, insider trading
policy or code(s) of conduct or other policies adopted under, pursuant to or in
light of, or requirements imposed by, the Sarbanes-Oxley Act of 2002 or the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

(b)                            Confidential information. You agree to execute
such additional documents as may be necessary to protect the Company’s
confidential and proprietary information, which such documents will supplement
the Confidentiality Agreement (which such agreement will continue in full force
and effect).

 

8.                                 Employment Relationship. Employment with the
Company is for no specific period of time. Your employment with the Company
shall be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this Agreement.
This is the full and complete agreement between you and the Company on this
term. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment

 

5

--------------------------------------------------------------------------------


 

may only be changed in an express written agreement signed by you and a duly
authorized officer of the Company (other than you).

 

9.                                 Tax Matters.

 

(a)                            General. All forms of compensation referred to in
this Agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law. You are encouraged to obtain
your own tax advice regarding your compensation from the Company. You agree that
the Company does not have a duty to design its compensation policies in a manner
that minimizes your tax liabilities, and you will not make any claim against the
Company or its Board related to tax liabilities arising from your compensation.

 

(b)                            Section 409A. For purposes of Section 409A of the
Code, each payment under Section 5 is hereby designated as a separate payment
for purposes of Treasury Regulation 1.409A-2(b)(2). If the Company determines
that you are a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
at the time of your Separation, then (i) any payments under this Agreement, to
the extent that they are not exempt from Section 409A of the Code (including by
operation of the next following sentence) and otherwise subject to the taxes
imposed under Section 409A(a)(1) of the Code (a “Deferred Payment”), will
commence on the first business day following (A) the expiration of the six-month
period measured from your Separation or (B) the date of your death and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when such payments commence. Notwithstanding the foregoing, any
amount paid under this Agreement that either (1) satisfies the requirements of
the “short-term deferral” rule set forth in Treasury Regulation 1.409A-1(b)(4);
or (2) (A) qualifies as a payment made as a result of an involuntary separation
from service pursuant to Treasury Regulation 1.409A-1(b)(9)(iii), and (B) does
not exceed the Section 409A Limit will not constitute a Deferred Payment. The
provisions of this Agreement are intended to comply with, or be exempt from, the
requirements of Section 409A of the Code so that none of the payments and
benefits to be provided under this Agreement will be subject to the additional
tax imposed under Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply or be exempt. You and the Company agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions as are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A of the Code. In no event will the Company reimburse
you for any taxes that may be imposed on you as result of Section 409A of the
Code.

 

10.                          Interpretation, Amendment and Enforcement. Upon the
Effective Date, this Agreement will constitute the complete agreement between
you and the Company, contain all of the terms of your employment with the
Company and supersede and replace any prior agreements, policies,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company. This Agreement may not be amended or modified,
except by an express written agreement signed by both you and a duly authorized
officer of the Company. The terms of this Agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this Agreement or
arising out of, related to, or in any way connected with, this

 

6

--------------------------------------------------------------------------------


 

Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by California law,
excluding laws relating to conflicts or choice of law. You and the Company
submit to the exclusive personal jurisdiction of the federal and state courts
located in California in connection with any Dispute or any claim related to any
Dispute. By signing this Agreement, you acknowledge and agree that you will no
longer be eligible for any benefits or payments provided for in any such prior
agreement, except as otherwise expressly provided in this Agreement.

 

11.                          Successors and Assignment.

 

(a)                            Company’s Successors. Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any such successor to the
Company, or to the Company’s business and/or assets, that executes and delivers
the assumption agreement described in this Section 11(a) or which becomes bound
by the terms of this Agreement by operation of law.

 

(b)                            Employee’s Successors. The terms of this
Agreement and all of your rights hereunder will inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. All of
your obligations under this Agreement are personal to you and may not be
transferred or assigned by you at any time.

 

12.                          Definitions. The following terms have the meaning
set forth below wherever they are used in this Agreement:

 

“Board” means the Company’s Board of Directors.

 

“Cause” means the occurrence of any one or more of the following: (a) your
conviction by, or entry of a plea of “guilty” or nolo contendere in, a court of
competent jurisdiction for any crime which constitutes a felony in the
jurisdiction involved, (b) your commission of an act of theft or fraud, whether
prior or subsequent to the date hereof, upon the Company, (c) your gross
negligence in the scope of your services to the Company, (d) your breach of a
material provision of any written agreement between you and the Company,
(e) your continuing failure to perform assigned duties after receiving written
notification of such failure from the Chief Executive Officer or (f) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.

 

“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than

 

7

--------------------------------------------------------------------------------


 

fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; (b) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(c) the consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (d) individuals who are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board over a period of twelve (12) months; provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board.

 

A transaction will not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, if a
Change in Control constitutes a payment event with respect to any Equity Award
which provides for a deferral of compensation and is subject to Section 409A of
the Code, then notwithstanding anything to the contrary in this Agreement, the
transaction with respect to such Equity Award must also constitute a “change in
control event” as defined in Treasury Regulation 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (d) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Involuntary Termination” means either (a) your Termination Without Cause (other
than due to your death or Permanent Disability) or (b) your Resignation for Good
Reason.

 

“Permanent Disability” means your total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Resignation for Good Reason” means a Separation as a result of your resignation
within twelve (12) months after one of the following conditions initially has
come into existence without your express written consent:

 

i.                                     A material reduction of your duties,
authority and responsibilities, relative to your duties, authority and
responsibilities as in effect

 

8

--------------------------------------------------------------------------------


 

immediately prior to such reduction, or the assignment to you of such reduced
duties, authority and responsibilities;

 

ii.                                  A reduction in your base salary in effect
immediately prior to such reduction;

 

iii.                               A material reduction in the kind or level of
employee benefits to which you were entitled immediately prior to such
reduction, with the result that your overall benefits package is materially
reduced;

 

iv.                              A relocation to a facility or a location more
than thirty-five miles from your then-present location that increases your
one-way commute; or

 

v.                                 The Company’s breach of this Agreement,
including its failure to obtain the assumption of this Agreement by any
successor (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.

 

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within ninety (90) days after
the condition initially comes into existence and the Company fails to remedy the
condition within thirty (30) days after receiving your written notice.

 

“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any guidance issued with respect
thereto or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
your employment is terminated.

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Stock” means the Common Stock of the Company.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

* * * * *

 

9

--------------------------------------------------------------------------------


 

You may indicate your agreement with these terms and accept this offer by
signing and dating the enclosed duplicate original of this Agreement and
returning it to me.

 

 

 

Very truly yours,

 

 

 

 

 

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

 

By:

/s/ David Hagan

 

 

Title:

CEO

 

 

 

 

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

 

 

 

/s/ Nick Hulse

 

 

Signature of Nick Hulse

 

 

 

 

 

Dated:

4-22-13

 

 

 

 

 

 

 

 

Attachment

 

 

 

 

 

Exhibit A:

Release

 

 

Exhibit B:

Confidentiality Agreement

 

 

 

10

--------------------------------------------------------------------------------